                                              Case 8:19-cv-00971-RGK-RAO Document 1 Filed 05/21/19 Page 1 of 10 Page ID #:1



                                          1 MADAR LAW CORPORATION
                                          2 Alex S. Madar, Esq. (SBN: 319745)
                                            alex@madarlaw.net
                                          3 14410 Via Venezia # 1404,
                                          4 San Diego, CA 92129-1666
                                            Telephone: (858) 299-5879
                                          5 Fax: (619) 354-7281
                                          6
                                            Attorneys for Plaintiff
                                          7
                                          8                   UNITED STATES DISTRICT COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
                                          9
                                         10 JASON GEIGER, Individually and                   Case No.:
                                            On Behalf of All Others Similarly
                                         11 Situated,                                        CLASS ACTION
                                         12
                                                              Plaintiff,                     COMPLAINT FOR DAMAGES
MADAR LAW CO RP O RATI O N




                                         13                                                  AND INJUNCTIVE RELIEF
 1 4 4 1 0 VI A VE N E Z I A # 1 4 0 4




                                                                                             PURSUANT TO THE TELEPHONE
     S A N D I E GO , CA 9 2 1 2 9




                                         14                            v.
                                                                                             CONSUMER PROTECTION ACT,
                                         15                                                  47 U.S.C. § 227, ET SEQ.
                                            MATRIX WARRANTY
                                         16 SOLUTIONS, INC.,
                                            DOES,                                            JURY TRIAL DEMANDED
                                         17
                                                    Defendants.
                                         18
                                         19
                                         20
                                                                                 INTRODUCTION
                                         21
                                                         1.   The plaintiff JASON GEIGER (“Mr. Geiger” or “Plaintiff”) brings
                                         22
                                                this Class Action Complaint for damages, injunctive relief, and any other available
                                         23
                                                legal or equitable remedies, resulting from the illegal actions of defendant
                                         24
                                                MATRIX WARRANTY SOLUTIONS, INC. (“MATRIX” or “Defendant”) in
                                         25
                                                negligently and/or intentionally contacting Plaintiff on his cellular telephone, in
                                         26
                                                violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.,
                                         27
                                                (“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff alleges as follows upon
                                         28
                                                Case #                                       Jason Geiger v. Matrix Warranty Solutions, Inc.
                                                                            CLASS ACTION COMPLAINT
                                              Case 8:19-cv-00971-RGK-RAO Document 1 Filed 05/21/19 Page 2 of 10 Page ID #:2



                                          1     personal knowledge as to himself and his own acts and experiences, and, as to all
                                          2     other matters, upon information and belief, including investigation conducted by
                                          3     his attorneys.
                                          4                                   JURISDICTION AND VENUE
                                          5              2.   This Court has federal question jurisdiction because this case arises
                                          6     out of violation of federal law. 47 U.S.C. § 227(b).
                                          7              3.   Venue is proper in the United States District Court for the Central
                                          8     District of California – Southern Division pursuant to 28 U.S.C. § 1391 because
                                          9     Defendant:
                                         10                   (a)   is authorized to conduct business in this district and has
                                         11                         intentionally availed itself of the laws by conducting business
                                         12                         in this district;
                                                              (b)   does substantial business within this district;
MADAR LAW CO RP O RATI O N




                                         13
 1 4 4 1 0 VI A VE N E Z I A # 1 4 0 4
     S A N D I E GO , CA 9 2 1 2 9




                                         14                   (c)   is subject to personal jurisdiction in this district; and
                                         15                   (d)   Plaintiff was harmed by Defendant’s conduct within this
                                         16                         judicial district.
                                         17                                              PARTIES
                                         18              4.   Mr. Geiger is, and at all times relevant was, a citizen and resident of
                                         19     the State of California, County of Orange, and is, and at all times mentioned herein
                                         20     was, a “person” as defined by 47 U.S.C. § 153(39).
                                         21              5.   Plaintiff is informed and believes, and thereon alleges, that MATRIX,
                                         22     an automotive and consumer product extended warranty provider, is, and at all
                                         23     times mentioned herein was, a Nevada corporation with its principal place of
                                         24     business in Texas, and is a “person” as defined by 47 U.S.C. § 153(39).
                                         25              6.   Upon information and belief, Matrix Warranty Solutions, Inc.
                                         26     operates business under it’s own name, as well as “Element Protection Plans”,
                                         27     “Matrix Protection” and “everythingbreaks.com”, among others.
                                         28
                                                Case #              1 of 9   Jason Geiger v. Matrix Warranty Solutions, Inc.
                                                                               CLASS ACTION COMPLAINT
                                              Case 8:19-cv-00971-RGK-RAO Document 1 Filed 05/21/19 Page 3 of 10 Page ID #:3



                                          1              7.    Plaintiff alleges that at all times relevant herein, Defendant conducted
                                          2     business in the State of California and in the County of Orange, and within this
                                          3     judicial district.
                                          4                                      FACTUAL ALLEGATIONS
                                          5              8.    There are online complaints about Defendant’s calling practices,
                                          6     including numerous complaints that Defendant placed unsolicited recorded
                                          7     message calls even to people who were on the National Do-Not-Call Registry.
                                          8              9.    At all times relevant, Plaintiff did not have a business relationship
                                          9     with MATRIX.
                                         10              10.   At all times relevant, Plaintiff’s telephone number was on the
                                         11     National Do-Not-Call Registry.
                                         12              11.   On or about October 23, 2018, at approximately 6:30 p.m., MATRIX
                                                called Plaintiff on his cellular telephone number ending in “4429” from telephone
MADAR LAW CO RP O RATI O N




                                         13
 1 4 4 1 0 VI A VE N E Z I A # 1 4 0 4
     S A N D I E GO , CA 9 2 1 2 9




                                         14     number displayed as (442) 296-1861.
                                         15              12.   This prerecorded voice call to Plaintiff’s cell phone indicated that the
                                         16     caller was “The Element Protection Plans”, and solicited Plaintiff to purchase an
                                         17     extended warranty plan for his car.
                                         18              13.   The prerecorded voice call was impersonal in nature.
                                         19              14.   Upon information and belief, MATRIX sent or transmitted, or had
                                         20     sent or transmitted on its behalf, the same or substantially similar unsolicited
                                         21     prerecorded messages en masse to thousands of consumers’ cellular telephones
                                         22     nationwide.
                                         23              15.   Upon information and belief, the automated telephone system used by
                                         24     MATRIX or its agents to place the prerecorded call has the capacity to store or
                                         25     produce telephone numbers to be called, using a random or sequential number
                                         26     generator.
                                         27
                                         28
                                                Case #                2 of 9   Jason Geiger v. Matrix Warranty Solutions, Inc.
                                                                                 CLASS ACTION COMPLAINT
                                              Case 8:19-cv-00971-RGK-RAO Document 1 Filed 05/21/19 Page 4 of 10 Page ID #:4



                                          1              16.   Upon information and belief, the automated telephone system also has
                                          2     the capacity to, and does, automatically dial telephone numbers stored as a list or
                                          3     in a database.
                                          4              17.   Defendant’s telephone communications were for marketing or
                                          5     solicitation purposes.
                                          6              18.   Defendant’s     telephonic       communications           were    not   made   for
                                          7     emergency purposes, as defined by 47 U.S.C. § 227(b)(1)(A)(iii).
                                          8              19.   Defendant’s telephonic communications were made to a telephone
                                          9     number assigned to a cellular telephone service for which Plaintiff incurs a charge
                                         10     for cellular telephone service, pursuant to 47 U.S.C. § 227(b)(1).
                                         11              20.   Plaintiff’s cell phone number is primarily used for personal reasons.
                                         12              21.   Defendant did not have prior express written consent to call Plaintiff’s
                                                cell phone with an automated telephone dialing system or with a prerecorded voice
MADAR LAW CO RP O RATI O N




                                         13
 1 4 4 1 0 VI A VE N E Z I A # 1 4 0 4
     S A N D I E GO , CA 9 2 1 2 9




                                         14     message.
                                         15              22.   Upon information and belief, Defendant obtained Plaintiff’s cell
                                         16     phone number from someone other than Plaintiff.
                                         17              23.   Through Defendant’s aforementioned conduct, Plaintiff suffered an
                                         18     invasion of a legally protected interest in privacy, which is specifically addressed
                                         19     and protected by the TCPA.
                                         20              24.   Plaintiff was personally affected by Defendant’s aforementioned
                                         21     conduct because Plaintiff was frustrated and annoyed that Defendant annoyed
                                         22     Plaintiff with an unwanted prerecorded voice message using an ATDS without his
                                         23     prior express consent, in an effort to solicit the purchase of Defendant’s warranty
                                         24     products.
                                         25              25.   Defendant’s telephonic communication forced Plaintiff and other
                                         26     similarly situated class members to live without the utility of their cellular phones
                                         27     because they were occupied by having to answer Defendant’s unsolicited calls,
                                         28     causing annoyance and lost time.
                                                Case #                3 of 9   Jason Geiger v. Matrix Warranty Solutions, Inc.
                                                                                 CLASS ACTION COMPLAINT
                                              Case 8:19-cv-00971-RGK-RAO Document 1 Filed 05/21/19 Page 5 of 10 Page ID #:5



                                          1              26.   The prerecorded voice messages from MATRIX, or its agent(s),
                                          2     violated 47 U.S.C. § 227(b)(1)(A)(iii).
                                          3                                    CLASS ACTION ALLEGATIONS
                                          4              27.   Plaintiff brings this action on behalf of himself and on behalf of all
                                          5     others similarly situated.
                                          6              28.   Plaintiff represents, and is a member of the class (the “Class”),
                                          7     consisting of:
                                          8
                                                               All persons within the United States who received any
                                          9                    telephone call(s) from Defendant or its agent(s) and/or
                                         10                    employee(s), not for an emergency purpose, on said
                                                               person’s cellular telephone, made through the use of any
                                         11                    automatic telephone dialing system or artificial or
                                         12                    prerecorded voice, within four years prior to the filing of
                                                               the Complaint.
MADAR LAW CO RP O RATI O N




                                         13
 1 4 4 1 0 VI A VE N E Z I A # 1 4 0 4
     S A N D I E GO , CA 9 2 1 2 9




                                         14              29.   Defendant and its employees or agents are excluded from the Class.
                                         15     Plaintiff does not know the number of members in the Class, but believes the
                                         16     members of the Class number in the several thousands, if not more. Thus, this
                                         17     matter should be certified as a Class action to assist in the expeditious litigation of
                                         18     this matter.
                                         19              30.   Plaintiff and members of the Class were harmed by the acts of
                                         20     Defendant in at least the following ways: Defendant, either directly or through its
                                         21     agent(s), illegally contacted Plaintiff and the members of the Class via their
                                         22     cellular telephones by using an ATDS or with a prerecorded voice, thereby
                                         23     invading the privacy of said Plaintiff and the members of the Class.
                                         24              31.   This suit seeks only damages and injunctive relief for recovery of
                                         25     economic injury on behalf of the Class, and it expressly is not intended to request
                                         26     any recovery for personal injury and claims related thereto. Plaintiff reserves the
                                         27     right to expand the Class definitions to seek recovery on behalf of additional
                                         28     persons as warranted as facts are learned in further investigation and discovery.
                                                Case #                4 of 9   Jason Geiger v. Matrix Warranty Solutions, Inc.
                                                                                 CLASS ACTION COMPLAINT
                                              Case 8:19-cv-00971-RGK-RAO Document 1 Filed 05/21/19 Page 6 of 10 Page ID #:6



                                          1              32.   The joinder of the members of the Class is impractical and the
                                          2     disposition of their claims in the Class action will provide substantial benefits both
                                          3     to the parties and to the court. The Class can be identified through records of
                                          4     Defendant and/or its agents and records of wireless telephone carriers.
                                          5              33.   There is a well-defined community of interest in the questions of law
                                          6     and fact involved affecting the parties to be represented. The questions of law and
                                          7     fact common to the Class predominate over questions which may affect individual
                                          8     members of the Class, including the following:
                                          9                    (a)   Whether, within the four years prior to the filing of this
                                         10                          Complaint, Defendant or its agent(s) placed any artificial or
                                         11                          prerecorded call without the prior express written consent of the
                                         12                          called party to members of the Class using an automatic dialing
                                                                     system;
MADAR LAW CO RP O RATI O N




                                         13
 1 4 4 1 0 VI A VE N E Z I A # 1 4 0 4
     S A N D I E GO , CA 9 2 1 2 9




                                         14                    (b)   Whether the calls were for marketing or solicitation purposes;
                                         15                    (c)   Whether Defendant can meet its burden of showing Defendant
                                         16                          obtained prior express written consent;
                                         17                    (d)   Whether Defendant’s conduct was knowing and/or willful;
                                         18                    (e)   Whether Plaintiff and the members of the Class were damaged
                                         19                          thereby, and the extent of damages for such violation; and
                                         20                    (f)   Whether Defendant and its agent(s) should be enjoined from
                                         21                          engaging in such conduct in the future.
                                         22              34.   As a person who received at least one prerecorded voice call from
                                         23     MATRIX or its agents using an ATDS without Plaintiff’s prior express written
                                         24     consent, Plaintiff is asserting claims that are typical of the Class.
                                         25              35.   Plaintiff will fairly and adequately represent and protect the interests
                                         26     of the Class in that Plaintiff has no interest antagonistic to any member of the
                                         27     Class.
                                         28
                                                Case #                5 of 9   Jason Geiger v. Matrix Warranty Solutions, Inc.
                                                                                 CLASS ACTION COMPLAINT
                                              Case 8:19-cv-00971-RGK-RAO Document 1 Filed 05/21/19 Page 7 of 10 Page ID #:7



                                          1              36.   Plaintiff and the members of the Class have all suffered irreparable
                                          2     harm as a result of Defendant’s unlawful and wrongful conduct. Absent a class
                                          3     action, the Class will continue to face the potential for irreparable harm.      In
                                          4     addition, these violations of law will be allowed to proceed without remedy and
                                          5     Defendant will likely continue such illegal conduct. Because of the size of each
                                          6     individual Class member’s claims, few, if any, members of the Class could afford
                                          7     to seek legal redress for the wrongs complained of herein.
                                          8              37.   Plaintiff has retained counsel experienced in handling class action
                                          9     claims and claims involving violations of the Telephone Consumer Protection Act.
                                         10              38.   A class action is a superior method for the fair and efficient
                                         11     adjudication of this controversy. Class-wide damages are essential to induce
                                         12     Defendant to comply with federal law. The interest of members of the Class in
                                                individually controlling the prosecution of separate claims against Defendant is
MADAR LAW CO RP O RATI O N




                                         13
 1 4 4 1 0 VI A VE N E Z I A # 1 4 0 4
     S A N D I E GO , CA 9 2 1 2 9




                                         14     small because the maximum statutory damages in an individual action for violation
                                         15     of privacy are minimal. Management of these claims is likely to present
                                         16     significantly fewer difficulties than those presented in many class claims.
                                         17              39.   Notice may be provided to the Class members by direct mail and/or
                                         18     email notice, publication notice and by other reasonable means.
                                         19              40.   Defendant has acted on grounds generally applicable to the Class,
                                         20     thereby making appropriate final injunctive relief and corresponding declaratory
                                         21     relief with respect to the Class as a whole.
                                         22     ///
                                         23     ///
                                         24     ///
                                         25     ///
                                         26     ///
                                         27     ///
                                         28     ///
                                                Case #               6 of 9   Jason Geiger v. Matrix Warranty Solutions, Inc.
                                                                                CLASS ACTION COMPLAINT
                                              Case 8:19-cv-00971-RGK-RAO Document 1 Filed 05/21/19 Page 8 of 10 Page ID #:8



                                          1                                    FIRST CAUSE OF ACTION
                                          2                            NEGLIGENT VIOLATIONS OF THE TCPA
                                          3                                     47 U.S.C. § 227 ET SEQ.
                                          4              41.   Plaintiff incorporates by reference all of the above paragraphs of this
                                          5     Complaint as though fully stated herein.
                                          6              42.   The foregoing acts and omissions of Defendant constitute numerous
                                          7     and multiple negligent violations of the TCPA, including but not limited to each
                                          8     and every one of the above-cited provisions of 47 U.S.C. § 227, et seq.
                                          9              43.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227, et
                                         10     seq., Plaintiff and the Class are entitled to an award of $500.00 in statutory
                                         11     damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
                                         12              44.   Plaintiff and the Class are also entitled to and seek injunctive relief
                                                prohibiting such conduct in the future.
MADAR LAW CO RP O RATI O N




                                         13
 1 4 4 1 0 VI A VE N E Z I A # 1 4 0 4
     S A N D I E GO , CA 9 2 1 2 9




                                         14                                   SECOND CAUSE OF ACTION
                                         15                    KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA
                                         16                                     47 U.S.C. § 227 ET SEQ.
                                         17              45.   Plaintiff incorporates by reference all of the above paragraphs of this
                                         18     Complaint as though fully stated herein.
                                         19              46.   The foregoing acts and omissions of Defendant constitute numerous
                                         20     and multiple knowing and/or willful violations of the TCPA, including but not
                                         21     limited to each and every one of the above-cited provisions of 47 U.S.C. § 227, et
                                         22     seq.
                                         23              47.   As a result of Defendant’s knowing and/or willful violations of 47
                                         24     U.S.C. § 227, et seq., Plaintiff and the Class are entitled to an award of $1,500.00
                                         25     in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
                                         26     227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
                                         27              48.   Plaintiff and the Class are also entitled to and seek injunctive relief
                                         28     prohibiting such conduct in the future.
                                                Case #               7 of 9   Jason Geiger v. Matrix Warranty Solutions, Inc.
                                                                                CLASS ACTION COMPLAINT
                                              Case 8:19-cv-00971-RGK-RAO Document 1 Filed 05/21/19 Page 9 of 10 Page ID #:9



                                          1                                        PRAYER FOR RELIEF
                                          2              WHEREFORE, Plaintiff and the Class members pray for judgment against
                                          3     Defendant and the following relief:
                                          4              • An order certifying the Class as requested herein;
                                          5              • An order appointing Plaintiff to serve as the representative of the Class
                                          6     in this matter and appointing Plaintiff’s Counsel as Class Counsel in this matter;
                                          7              •     An award of $500.00 in statutory damages to Plaintiff and each Class
                                          8     member for each and every negligent violation of 47 U.S.C. § 227(b)(1) by
                                          9     Defendant, pursuant to 47 U.S.C. § 227(b)(3)(B);
                                         10              •     An award of $1,500.00 in statutory damages to Plaintiff and each
                                         11     Class member for each and every knowing and/or willful violation of 47 U.S.C. §
                                         12     227(b)(1) by Defendant, pursuant to 47 U.S.C. § 227(b)(3)(B);
                                                               Pre-judgment and post-judgment interest;
MADAR LAW CO RP O RATI O N




                                         13              •
 1 4 4 1 0 VI A VE N E Z I A # 1 4 0 4
     S A N D I E GO , CA 9 2 1 2 9




                                         14              •     An order providing injunctive relief prohibiting such conduct in the
                                         15     future, pursuant to 47 U.S.C. § 227(b)(3)(A);
                                         16              •     An award of reasonable costs of suit;
                                         17              •     An award of reasonable attorneys’ fees;
                                         18              •     Any other relief the Court may deem just and proper.
                                         19                                            TRIAL BY JURY
                                         20        49.       Pursuant to the seventh amendment to the Constitution of the United
                                         21     States of America, Plaintiff is entitled to, and demands, a trial by jury.
                                         22
                                         23     Dated: May 21, 2019                                   Respectfully submitted,
                                         24
                                                                                                      MADAR LAW CORPORATION
                                         25
                                                                                                      By:     s/ ALEX S. MADAR____
                                         26
                                                                                                              ALEX S. MADAR
                                         27                                                                   ATTORNEY FOR PLAINTIFF
                                         28
                                                Case #                8 of 9   Jason Geiger v. Matrix Warranty Solutions, Inc.
                                                                                 CLASS ACTION COMPLAINT
                                          Case 8:19-cv-00971-RGK-RAO Document 1 Filed 05/21/19 Page 10 of 10 Page ID #:10


                                                                      C ER TIF IC A TION      OF   W OR D C OU N T
                                          1
                                                       I, Alex S. Madar, hereby certify that, according to the computer program
                                          2
                                              used to prepare this document, Complaint, contains 2240 words.
                                          3
                                                       I declare under penalty of perjury under the laws of the State of California
                                          4
                                              that the foregoing is true and correct. Executed on this 21st day of May, 2019, in
                                          5
                                              San Diego, California.
                                          6
                                          7                                                         MADAR LAW CORPORATION
                                          8                                                         By:     s/ ALEX S. MADAR____
                                          9                                                                 ALEX S. MADAR
                                                                                                            ATTORNEY FOR PLAINTIFF
                                         10
                                         11
                                         12
MADAR LAW CO RP O RATI O N




                                         13
 1 4 4 1 0 VI A VE N E Z I A # 1 4 0 4
     S A N D I E GO , CA 9 2 1 2 9




                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28
                                              Case #                9 of 9   Jason Geiger v. Matrix Warranty Solutions, Inc.
                                                                               CLASS ACTION COMPLAINT
